Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/06/2022 has been entered. Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 8-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehn (US 10189106) in view of Smith (US 10688583).
Regarding claim 1, Mehn teaches a welding-type power supply (Col. 1 line 25, welding power supply), comprising: power conversion circuitry configured to convert input power to welding-type power (Col. 1 lines 59-62 power circuitry to convert incoming power to welding power) and control circuitry configured (Col. 1 lines 62-64 control circuitry coupled to power circuitry) to: control the power conversion circuitry to output the welding-type power based on a voltage-controlled control loop (Col. 3 lines 31-34 control circuitry coupled to power conversion circuitry 24 to create output power applied to welding); but is silent on and in response to detecting an output voltage less than a threshold voltage (Col. 6 lines 61-66 voltage shown a sudden drop in voltage): during a first state, control the voltage-controlled control loop based on a first value of a control parameter of the voltage-controlled control loop to increase a response rate of the voltage-controlled control loop; and during a second state following the first state, control the voltage-controlled control loop based on a second value of the control parameter wherein the second value of the control parameter causes a reduction in energy output by the power conversion circuitry relative to the first state.
However, Smith teaches in response to detecting an output voltage less than a threshold voltage (Col. 6 lines 25-32 weld voltage 208 decreases below voltage threshold 210): during a first state, control the voltage-controlled control loop based on a first value of a control parameter of the voltage-controlled control loop to increase a response rate of the voltage-controlled control loop (Col. 6 lines28-35 current ramping 202-206); and during a second state following the first state, control the voltage-controlled control loop based on a second value of the control parameter wherein the second value of the control parameter causes a reduction in energy output by the power conversion circuitry relative to the first state (Col. 6 lines 25-30 ramp down period 214, returning current to first setpoint current).
Mehn and Smith are considered to be analogous to the claimed invention because they are in the same field of welding power devices. It would have been obvious to have modified Mehn to incorporate the teachings of Smith to have in response to voltage being less than a threshold the control loop increases the response rate of the loop then reduces the energy afterwards in order to be able to adjust current ramping rates for DC generators as applied in conventional electronic controlled inverter/high frequency switching welding power sources (Smith Col. 1 lines 20-35).
Regarding claim 2, Mehn and Smith teach the welding-type power supply as defined in claim 1, and Mehn teaches wherein the control circuitry is configured to repeatedly adjust the value of the control parameter during the second state to cause the voltage-controlled control loop to repeatedly reduce the energy output by the power conversion circuitry  (Col. 7 lines 43-50 after current recess, the current declines, Fig. 3 repeatedly reducing current, 72).
Regarding claim 3, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but Mehn is silent on wherein the control circuitry is configured to, in response to detecting the output voltage that is less than the threshold voltage: prior to the first state, controlling the power conversion circuitry to output the welding- type power based on a target current for a threshold wetting time period;
Smith teaches wherein the control circuitry is configured to, in response to detecting the output voltage that is less than the threshold voltage (Col. 4 lines 5-8 weld voltage being less than a threshold): controlling the power conversion circuitry to output the welding- type power based on a target current for a threshold wetting time period (Col. 6 lines 28-35 wetting period 212, output current a current set point for wetting period); and after the threshold wetting time period (Col. 6 lines 28-30 wetting period 212), enter the first state if the output voltage is still less than the threshold voltage (Col. 8 lines 40-47 weld still less than threshold voltage, return to first step of flowchart, block 504)
It would have been obvious to have modified Mehn to incorporate the teachings of Smith to respond to a voltage lower than a threshold voltage, control the output of current based on a wetting period, and to enter a first state if voltage is still below a threshold voltage in order to increase the current in response to a short circuit condition (Smith Col. 7 lines 45-55).
Regarding claim 8, Mehn and Smith teach the welding-type power supply as defined in claim 1, and Mehn teaches wherein the control parameter comprises a slope parameter that specifies the adjustment to a commanded output voltage of the voltage-controlled control loop per unit of output current (Col. 7 lines 5-10 trigger trace 76, first time derivative of the weld voltage).
Regarding claim 9, Mehn and Smith teach the welding-type power supply as defined in claim 1, and Mehn teaches wherein the control parameter comprises a voltage command (Col. 8 line 20 voltage command), and the control circuitry is configured to set a commanded output voltage of the voltage-controlled control loop to be equal to the voltage command (Col. 8 lines 24-30 voltage close loop control resumes at the voltage command signal).
Regarding claim 10, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but Mehn is silent on wherein the control parameter comprises an upper limit on a rate of change of output current per unit time.
However, Smith teaches wherein the control parameter comprises an upper limit on a rate of change of output current per unit time (Col. 2 lines 36-40 upper current ramping rate from a range of 1 Amp/ms to 500 Amps/ms).
It would have been obvious to have modified Mehn to incorporate the teachings of Smith to have an upper limit on a rate of change of output current per unit time in order to provide control over the rate of the rise of current in a short circuit condition which determines how the molten drop pinches and Is transferred from the electrode to the weld pool (Smith Col. 2 lines 1-10)
Regarding claim 11, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but Mehn is silent on wherein the control parameter comprises an upper limit on an output current by the power conversion circuitry.
Smith teaches wherein the control parameter comprises an upper limit on an output current by the power conversion circuitry (Col. 8 lines 19-25 output current less than upper current limit).
It would have been obvious to have modified Mehn to incorporate the teachings of Smith to have comprises an upper limit on an output current by the power conversion circuitry in order to provide control over the rate of the rise of current in a short circuit condition which determines how the molten drop pinches and is transferred from the electrode to the weld pool (Smith Col. 2 lines 1-10).
Regarding claim 12, Mehn and Smith teach the welding-type power supply as defined in claim 1, and Mehn teaches wherein the control circuitry is configured to control the power conversion circuitry in the first state for a first time period (Fig. 3 first time period, time 80 to 88) and control the power conversion circuitry in the second state for a second time period (Fig. 3 second time period, time 88 and after).
Regarding claim 14 and 15, Mehn teaches method to control a welding-type power supply,  comprising and A non-transitory machine readable storage medium comprising machine readable instructions which, when executed by a logic circuit, cause the logic circuit to at least: controlling, via control circuitry, power conversion circuitry to convert input power to welding-type power based on a voltage-controlled control loop (Col. 1 lines 59-62 power circuitry to convert incoming power to welding power); monitoring, via a voltage sensor, an output voltage of the power conversion circuitry (Col. 5 lines 32-35); but is silent on and in response to detecting an output voltage less than a threshold voltage: during a first state, controlling the voltage-controlled control loop based on a first value of a control parameter of the voltage-controlled control loop to increase a response rate of the voltage-controlled control loop; and during a second state following the first state, controlling the voltage-controlled control loop based on a second value of the control parameter wherein the second value of the control parameter causes a reduction in energy output by the power conversion circuitry relative to the first state.
However, Smith teaches in response to detecting an output voltage less than a threshold voltage (Col. 6 lines 25-32 weld voltage 208 decreases below voltage threshold 210):  during a first state, controlling the voltage-controlled control loop based on a first value of a control parameter of the voltage-controlled control loop to increase a response rate of the voltage-controlled control loop (Col. 6 lines 28-35 current ramping 202-206); and during a second state following the first state, controlling the voltage-controlled control loop based on a second value of the control parameter wherein the second value of the control parameter causes a reduction in energy output by the power conversion circuitry relative to the first state (Col. 6 lines 25-30 ramp down period 214, returning current to first setpoint current).
It would have been obvious to have modified Mehn to incorporate the teachings of Smith to have in response to voltage being less than a threshold the control loop increases the response rate of the loop then reduces the energy afterwards in order to be able to adjust current ramping rates for DC generators as applied in conventional electronic controlled inverter/high frequency switching welding power sources (Smith Col. 1 lines 20-35).

Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mehn (US 10189106) and Smith (US 10688583) as applied to claim 1 above, and further in view of Era (US 20080223840).
Regarding claim 4, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but are silent on the control circuitry is configured to increase an output current of the power conversion circuitry at least a threshold amount in less than a threshold time during a short circuit condition occurring during the first state, and decrease the output current during the second state to reduce an amount of spatter occurring when the short circuit condition clears.
Era teaches wherein the control circuitry is configured to increase an output current of the power conversion circuitry at least a threshold amount in less than a threshold time during a short circuit condition occurring during the first state ([0005] short circuiting period Ts, current Iw increases), and decrease the output current during the second state to reduce an amount of spatter occurring when the short circuit condition clears ([0007] welding current decreases at time t2, Fig. 2).
Mehn, Smith, and Era are considered to be analogous to the claimed invention because they are in the same field of welding power devices. It would have been obvious to have modified Mehn and Smith to incorporate the teachings of Era to increase the output during the short circuit condition in a first state and decrease the output current during a second state in order to suppress the occurrence of sputtering by keeping the output current small (Era [0007]).
Regarding claim 5, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but are silent on the control circuitry is configured to, during either of the first state or the second state, set the value of the control parameter to a predetermined value in response to detecting that the output voltage is at least the threshold voltage.
However, Era teaches wherein the control circuitry is configured to, during either of the first state or the second state, set the value of the control parameter to a predetermined value in response to detecting that the output voltage is at least the threshold voltage ([0022] reference value set during positive polarity, threshold being 0A or 0V).
It would have been obvious to have modified Mehn and Smith to incorporate the teachings of Era to set the reference value in response to the voltage being at a threshold in order to have a separate reference for positive and negative polarity time periods (Era [0014]). 
Regarding claim 6, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but are silent on wherein the control circuitry is configured to, during a third state following the second state, control the voltage-controlled control loop based on a third value of the control parameter, wherein the third value of the control parameter causes a lower energy output by the power conversion circuitry than the first and second values.
Era teaches wherein the control circuitry is configured to, during a third state following the second state, control the voltage-controlled control loop based on a third value of the control parameter ([0004] short circuit period Ts and arc period Ta being one state, Fig. 2 third state starting at t5-t8), wherein the third value of the control parameter causes a lower energy output by the power conversion circuitry than the first and second values ([0016] polarity switches to negative polarity, causing welding current Iw to drop).
It would have been obvious to have modified Mehn and Smith to incorporate the teachings of Era to have control the voltage controlled control loop based on a third value of a control parameter which was a lower output than the first and second values in order to allow voltage to slowly increase from a low level in a negative polarity time period, reducing the occurrence of sputtering (Era [0016]).
Regarding claim 7, Mehn, Smith, and Era teach the welding-type power supply as defined in claim 6, but Mehn and Smith are silent on wherein the control circuitry is configured to, in response to detecting that the output voltage is less than the threshold voltage at an end of the third state, adjust the value of the control parameter to cause a higher output energy than the third state
Era teaches wherein the control circuitry is configured to, in response to detecting that the output voltage is less than the threshold voltage at an end of the third state, adjust the value of the control parameter to cause a higher output energy than the third state ([0057] at time t7, the reference value signal, Vtn, becomes the second reference value signal, Vtn2, that is higher than the first and third reference values, Vtn1 and Vtn3, used in previous states, Fig. 2).
It would have been obvious to have modified Mehn and Smith to incorporate the teachings of Era to adjust the value of the control parameter to have a higher output in the third state in order to have a reference value for a negative polarity time period so that the detection period is equal to a target value (Era [0066]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mehn (US 10189106) and Smith (US 10688583) as applied to claim 1 above, and further in view of Hutchinson (US 7598474).
Regarding claim 13, Mehn and Smith teach the welding-type power supply as defined in claim 1, and but are silent on wherein the control circuitry is configured to: predict a time at which the output voltage is to increase above the threshold voltage; compare an observed time at which the output voltage is to increase above the threshold voltage to the predicted time; and adjust at least one of the first value of the control parameter or the second value of the control parameter based on the comparison.
However Hutchinson teaches wherein the control circuitry is configured to: predict a time at which the output voltage is to increase above the threshold voltage (Col. 11 lines 1-2 predicting the short is about to clear, Col. 16 lines 8-10indicated by arc clearing the threshold); compare an observed time at which the output voltage is to increase above the threshold voltage to the predicted time (Col. 8 lines 20-28 compares time of arc and preset arc time) and adjust at least one of the first value of the control parameter or the second value of the control parameter based on the comparison (Col. 8 lines 20-28 adjust the time Twet based on the comparison).
Mehn, Smith, and Hutchinson are considered to be analogous to the claimed invention because they are in the same field of welding power devices. It would have been obvious to have modified Mehn and Smith to incorporate the teachings of Hutchison to predict when the voltage is above a threshold, compare the predicted time to the observed time and adjust a control value based on the comparison in order to have an accurate means to predict short clearings and ensure that any short clearings are not missed (Hutchinson Col. 2 lines 40-45).
Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments towards the rejection of claims 1, 14, and 15, that Mehn does not teach “responding to the drop in voltage with an increase in a response rate,” the previously cited reference Smith (US 10688583) is used to overcome the arguments. Smith teaches, in Col. 6 lines 28-35, the voltage dropping below a threshold and controlling an increase in response rate because of the voltage drop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/9/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761